




EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT, dated this 9th day of April, 2015 (the “Agreement”),
is by and between Amtech Systems, Inc., an Arizona corporation (the “Company”)
with offices at 131 South Clark Drive, Tempe, Arizona, and Bradley C. Anderson
(the “Executive”).


W I T N E S S E T H:


WHEREAS, the Company and the Executive wish to enter into an employment and
compensation arrangement on the terms and conditions set forth herein; and


WHEREAS, the Company and the Executive intend that this Agreement supersede and
replace in all respects whatsoever, that certain Change of Control Agreement by
and between the Company and the Executive, dated as of March, 10, 2008, as
amended on June 28, 2013.


NOW, THEREFORE, the parties hereby agree as follows:


1.Employment. Subject to the terms and conditions of this Agreement, the Company
agrees to employ the Executive as its Executive Vice President, Chief Financial
Officer, Treasurer, and Secretary (“EVP-CFO”) during the Employment Period (as
defined in Section 7) and the Executive agrees to perform such acts and duties
and furnish such services to the Company and its affiliates consistent with such
position as the Company's Board of Directors shall from time to time direct. The
Executive shall have general and active charge of the financial business and
affairs of the Company and, in such capacity, shall have responsibility for the
day-to-day financial operations of the Company, subject to the authority and
control of the Executive Chairman and Chief Executive Officer. The Executive
hereby accepts such employment and agrees to devote his full time and best
efforts to the duties provided herein, provided, that the Executive may engage
in other business activities which (i) involve no conflict of interest with the
interests of the Company (subject to approval by the Board of Directors, which
approval shall not be unreasonably withheld), and (ii) do not materially
interfere with the performance by the Executive of his duties under this
Agreement.


2.Compensation. For services rendered to the Company during the term of this
Agreement, the Company shall compensate the Executive with an initial base
salary, payable in monthly installments, of $291,500 per annum. Such base salary
shall be reviewed on an annual basis by the Compensation Committee of the
Company's Board of Directors (the “Compensation Committee”) and shall be subject
to being increased but not decreased in the discretion of the Compensation
Committee.


3.Incentive Compensation. The Executive shall also be entitled to annual cash
bonuses for each fiscal year during the Employment Period (“Incentive
Compensation”). The Executive's Incentive Compensation for each such fiscal year
shall be determined in accordance with an annual bonus plan adopted by the
Compensation Committee, which shall be no less favorable to the Executive than
the bonus plan for fiscal 2010 adopted by the Compensation Committee on December
21, 2009. Any bonus due to Executive will be paid within 75 days after the end
of the Company's fiscal year.






--------------------------------------------------------------------------------




4.Stock Options and Restricted Stock.


(a)Outstanding Options and Restricted Stock. All currently outstanding options
to purchase common stock of the Company and all restricted stock grants held by
Executive shall remain in full force and effect in accordance with the
provisions of the Company's stock option and restricted stock plans and the
applicable Stock Option and Restricted Stock Award Agreements, as each may be
amended from time to time.


(b)New Options and Restricted Stock. As further compensation, the Executive
shall be issued an annual grant of stock options and restricted stock by the
Compensation Committee within ninety (90) days after the end of each fiscal year
during the Employment Period. The amount of such grant and the terms of vesting
shall be as determined by the Compensation Committee. All of the stock options
granted to Executive shall be “Incentive Stock Options” within the meaning of
the Internal Revenue Code of 1986, as amended (the “Code”), subject to the
limitations of the Code. Any stock options which are not allowed to be incentive
stock options under the Code shall be non-qualified stock options. The stock
options shall be issued at the fair market value of the Company's common stock
as of the date of grant.


5.Benefits. During the Employment Period, the Company shall provide or cause to
be provided to the Executive such employee benefits as are provided to other
executive officers of the Company, including family medical, dental, vision,
disability and life insurance, and participation in pension and retirement
plans, incentive compensation plans, stock option plans, Company-sponsored
welfare benefit plans for disability and life insurance, and other benefit
plans. During the Employment Period, the Company may provide or cause to be
provided to the Executive such additional benefits as the Company may deem
appropriate from time to time. The Company shall also provide the Executive with
an annual automobile allowance of not less than $10,000.


6.Vacation. The Executive shall be entitled to annual vacations in accordance
with the Company's vacation policies in effect from time to time for executive
officers of the Company.


7.Term; Employment Period. The “Employment Period” shall commence on the date of
this Agreement (the “Effective Date”) and shall continue for an initial term of
three (3) years (the “Initial Term”). Thereafter, the Employment Period shall
continue for successive one (1) year terms (each, an “Additional Term”) unless
either the Company or the Executive provide written notice of termination of the
Employment Period not less than one hundred and twenty (120) days prior to the
end of the Initial Term or any Additional Term (collectively, the “Term”), or
unless earlier terminated pursuant to Section 8. If the Executive remains in the
full time employ of the Company beyond the Employment Period without any written
agreement between the parties, this Agreement shall be deemed to continue on a
month-to-month basis and either party shall have the right to terminate this
Agreement at the end of any ensuing calendar month after giving at least thirty
(30) days prior written notice to the other party.






--------------------------------------------------------------------------------




8.Termination.


(a)The Executive's employment with the company shall be “at will”. Either the
Company or the Executive may terminate this Agreement and Executive's employment
at any time, with or without Cause or Good Reason (as such terms are defined
below), in its or his sole discretion, after giving at least thirty (30) days
prior written notice of termination to the other party.


(b)Without limiting the foregoing Section 8(a), (i) the Executive may terminate
his employment with the company at any time for Good Reason, or (ii) the Company
may terminate his employment at any time for Cause. “Good Reason” shall mean (i)
the Company's failure to elect or reelect, or to appoint or reappoint, Executive
to the office of EVP-CFO of the Company; (ii) material changes by the Company in
the Executive's function, duties or responsibilities (including reporting
responsibilities) of a scope less than that associated with the position of
EVP-CFO of the Company; (iii) Executive's base salary is reduced by the Company
below the highest base salary of the Executive in effect during the Employment
Period; (iv) relocation of Executive's principal place of employment to a place
that is not within either the city limits of Tempe, Arizona, or within a radius
of twenty (20) miles of his primary residence; (v) failure by the Company to
obtain the assumption of this Agreement by any successor or assign of the
Company; or (vi) material breach of this Agreement by the Company, which breach
is not cured within five (5) days after written notice thereof is delivered to
the Company. “Cause” shall mean (i) the Executive's willful, repeated or
negligent failure to perform his duties hereunder and to comply with any
reasonable or proper direction given by or on behalf of the Company's Board of
Directors and the continuation of such failure following twenty (20) days
written notice to such effect, (ii) the Executive being guilty of serious
misconduct on the Company's premises or elsewhere, whether during the
performance of his duties or not, which is reasonably likely to cause material
damage to the reputation of the Company or render it materially more difficult
for the Executive to satisfactorily continue to perform his duties and the
continuation or a second instance of such serious misconduct following twenty
(20) days written notice to such effect; (iii) the Executive being found guilty
in a criminal court of any offense of a nature which is reasonably likely to
materially adversely affect the reputation of the Company or to materially
prejudice its interests if the Executive were to continue to be employed by the
Company; (iv) the Executive's commission of any act of fraud or theft involving
the Company or its business, or any intentional tort against the Company; or (v)
the Executive's violation of any of the material terms, covenants,
representations or warranties contained in this Agreement and failure to correct
such violation within twenty (20) days after written notice by the Company.
Notwithstanding the foregoing, “Cause” shall only be deemed to exist if it is so
determined by a resolution duly adopted by the Board of Directors of the
Company, at a duly noticed meeting at which the Executive and his counsel are
first given the opportunity to address the Board with respect to such
determination.


(c) “Disability” shall mean that the Executive, in the good faith determination
of the Board of Directors of the Company, based on the advice of a qualified
physician after a proper examination of the Executive, is unable, without
reasonable accommodation, to render services of the character contemplated
hereby and that such inability (i) may be expected to be permanent, or (ii) may
be expected to continue for a period of at least six (6) consecutive months (or
for shorter periods totaling more than six (6) months during any period of
twelve (12) consecutive months). Termination resulting from Disability may only
be effected after at least thirty (30) days written notice by the Company of its
intention to terminate the Executive's employment.






--------------------------------------------------------------------------------




(d) “Termination Date” shall mean any of the following, including which
termination constitutes a “separation of service” within the meaning of Section
409A of the Code: (i) if this Agreement is terminated on account of death, the
date of death; (ii) if this Agreement is terminated for Disability, the date
established by the Company pursuant to Section 8(c) hereof; (iii) if this
Agreement is terminated by the Company, the date on which a notice of
termination is given to the Executive; (iv) if the Agreement is terminated by
the Executive, the date the Executive ceases work; or (v) if this Agreement
expires by its terms, the last day of the term of this Agreement.
Notwithstanding the foregoing, if within thirty (30) days after any notice of
termination is given, the party receiving such notice notifies the other party
that a dispute exists concerning the termination, the Termination Date shall be
the date finally determined to be the Termination Date, either by mutual written
agreement of the parties or by binding arbitration in the manner provided in
Section 23 hereof; provided that the Termination Date shall be extended by a
notice of dispute only if such notice is given in good faith and the party
giving such notice pursues the resolution of such dispute with reasonable
diligence. Notwithstanding the pendency of any such dispute, the Company will
continue to pay the Executive his full compensation in effect when the notice
giving rise to the dispute was given and continue the Executive as a participant
in all compensation, benefit and insurance plans in which he was participating
when the notice giving rise to the dispute was given, until the dispute is
finally resolved. Amounts paid under this Section 8(d) shall be in addition to
all other amounts due under this Agreement and shall not be offset against or
reduce any amounts due under this Agreement; provided, however, that if the
arbitrator determines that any notice of dispute by the Executive was not given
in good faith or that the Executive did not pursue the resolution of such
dispute with reasonable diligence, the Executive shall repay the Company the
amount of compensation paid to the Executive pursuant to Section 8(d) from the
Termination Date which would have applied had such notice of dispute not been
given, plus interest thereon at the applicable federal rate provided for in
Section 1274(d) of the Code, or any successor provision thereof, for an
obligation with a term equal to the period from the date of payment to the date
of repayment pursuant to this Section 8(d).


9.Severance.


(a)If (i) the Company terminates the employment of the Executive against his
will and without Cause (including by giving notice of termination of the
Agreement pursuant to Section 7), or (ii) the Executive terminates his
employment for Good Reason, the Executive shall be entitled to receive salary,
Incentive Compensation and vacation accrued through the Termination Date, plus
the following:


(i)a cash lump sum in an amount equal to the greater of the Executive's base
salary for the remainder of the Initial Term or two years of Executive’s base
salary in effect on the Termination Date;


(ii)a cash lump sum equal to the maximum amount of the Incentive Compensation
which Executive could earn for the fiscal year in which the Termination Date
occurs (the “Maximum Incentive Compensation”); and


(iii) full vesting of all outstanding stock options and restricted stock held by
Executive.


The Company shall make the termination payment required hereunder within thirty
(30) days of the Termination Date; provided, however, if such thirty (30) day
period begins in one calendar year and ends in another calendar year, the
Executive will not have the right to designate the calendar year of payment.




--------------------------------------------------------------------------------






Notwithstanding the foregoing, the Company shall not be required to pay any
severance pay for any period following the Termination Date if the Executive
violates the provisions of Section 15, Section 16 or Section 17 of this
Agreement in any material respect, and fails to cure such violation within
thirty (30) days after written notice from the Company to the Executive
detailing such violation.


(b)If (i) the Executive voluntarily terminates his employment other than for
Good Reason, (ii) the Executive's employment is terminated due to death or
Disability, or (iii) the Executive is terminated by the Company for Cause, then
the Executive shall be entitled to receive his base salary and accrued vacation
through the Termination Date only. In the event of death or Disability the
Executive shall also be entitled to receive his pro-rated Incentive Compensation
through the Termination Date and full vesting of all outstanding stock options
and restricted stock held by the Executive, subject to the same terms and
conditions as provided in Section 9(a).


(c)In addition to the provisions of Section 9(a) and 9(b) hereof, to the extent
COBRA shall be applicable to the Company or as provided by law, the Executive
shall be entitled to continuation of group health plan benefits in accordance
with COBRA if the Executive makes the appropriate conversion and payments.


(d)The Executive acknowledges that, upon termination of his employment, he is
entitled to no other compensation, severance or other benefits other than those
specifically set forth in this Agreement or any applicable Stock Option
Agreement, or pursuant to any Applicable Benefit Plan.


(e)All payments to be made to the Executive that are subject to Section 409A
upon a termination of employment may only be made upon a “separation from
service” (within the meaning of Section 409A) of the Executive. For purposes of
Section 409A, (i) each payment made under this Agreement shall be treated as a
separate payment; (ii) the Executive may not, directly or indirectly, designate
the calendar year of payment; and (iii) no acceleration of the time and form of
payment of any nonqualified deferred compensation to the Executive or any
portion thereof, shall be permitted.


(f)Notwithstanding anything contained in this Agreement to the contrary, if at
the time of the Executive's “separation from service” (as defined in Section
409A of the Code) the Executive is a “specified employee” (within the meaning of
Section 409A and the Company's specified employee indemnification policy) and if
any payment, reimbursement and/or in-kind benefit that constitutes nonqualified
deferred compensation (within the meaning of Section 409A) is deemed to be
triggered by the Executive's separation from service, then, to the extent one or
more exceptions to Section 409A are inapplicable including, without limitation,
the exception under Treasury Regulation Section 1.409A-l(b)(9)(iii) relating to
separation pay due to an involuntary separation from service and its requirement
that installments must be paid no later than the last day of the second taxable
year following the taxable year in which such an employee incurs the involuntary
separation from service), all payments, reimbursements, and in-kind benefits
that constitute nonqualified deferred compensation (within the meaning of
Section 409A) to the Executive shall not be paid or provided to the Executive
during the six-month period following the Executive's separation from service,
and (i) such postponed payment and/or reimbursement/in-kind amounts shall be
paid to the Executive in a lump sum within thirty (30) days after the date that
is six (6) months following the Executive's separation from service; (ii) any
amounts payable to the Executive after the expiration of such six (6) month
period shall continue to be paid to the Executive in accordance with the terms
of this Agreement; and (iii) to the extent that any group hospitalization plan
health care plan, dental care plan, life or other insurance or death benefit
plan, and any other present or future similar group executive benefit plan or
program or any lump sum cash out thereof is nonqualified deferred compensation
(within the




--------------------------------------------------------------------------------




meaning of Section 409A), the Executive shall pay for such benefits from his
Termination Date until the first day of the seventh month following the month of
the Executive's separation from service, at which time the Company shall
reimburse the Executive for such payments. If the Executive dies during such six
(6) month period and prior to the payment of such postponed amounts of
nonqualified deferred compensation, only the amount of nonqualified deferred
compensation equal to the number of whole months that the Executive lived shall
be paid in a lump sum to the Executive's estate or, if applicable, to the
Executive's designated beneficiary within thirty (30) days after the date of the
Executive's death.


10.Expenses; Reimbursements and In-Kind Benefits. The Company shall pay or
reimburse the Executive for all expenses normally reimbursed by Company,
reasonably incurred by him in furtherance of his duties hereunder and authorized
and approved by the Company in compliance with such rules relating thereto as
the Company may, from time to time, adopt and as may be required in order to
permit such payments as proper deductions to the Company under the Code, and the
rules and regulations adopted pursuant thereto now or hereafter in effect.


Notwithstanding any other provision of the applicable plans and programs, all
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Section 409A, including,
where applicable, the requirement that (i) the amount of expenses eligible for
reimbursement and the provision of benefits in kind during a calendar year shall
not affect the expenses eligible for reimbursement or the provision of in-kind
benefits in any other calendar year; (ii) the reimbursement for an eligible
expense will be made on or before the last day of the calendar year following
the calendar year in which the expense is incurred; (iii) the right to
reimbursement or right to in-kind benefit is not subject to liquidation or
exchange for another benefit; and (iv) each reimbursement payment or provision
of in-kind benefit shall be one of a series of separate payments (and each shall
be construed as a separate identified payment) for purposes of Section 409A of
the Code.


11.Facilities and Services. The Company shall furnish the Executive with office
space, secretarial and support staff and such other facilities and services as
shall be reasonably necessary for the performance of his duties under this
Agreement.


12.Mitigation Not Required. In the event this Agreement is terminated, the
Executive shall not be required to mitigate amounts payable pursuant hereto by
seeking other employment or otherwise. The Executive's acceptance of any such
other employment shall not diminish or impair the amounts payable to the
Executive pursuant hereto.


13.Place of Performance. The Executive shall perform his duties primarily in
Tempe, Arizona or locations within a reasonable proximity thereof, except for
reasonable travel as the performance of the Executive's duties may require.


14.Insurance and Indemnity. During the Employment Period, if available at
reasonable costs, the Company shall maintain, at its expense, officers and
directors fiduciary liability insurance covering the Executive and all other
executive officers and directors in an amount at least $10,000,000. The Company
shall also indemnify the Executive, to the fullest extent permitted by law, from
any liability asserted against or incurred by the Executive by reason of the
fact that the Executive is or was an officer or director of the Company or any
affiliate or related party or is or was serving in any capacity at the request
of the Company for any other corporation, partnership, joint venture, trust,
employment benefit plan or other enterprise. This indemnity shall survive
termination of this Agreement.


15.Noncompetition.




--------------------------------------------------------------------------------




(a)The Executive agrees that, except in accordance with his duties under this
Agreement on behalf of the Company, he will not during the Term of this
Agreement:


(i)Participate in, be employed in any capacity by, serve as director,
consultant, agent or representative for, or have any interest, directly or
indirectly, in any enterprise which is engaged in the business of distributing,
selling or otherwise trading in products or services which are competitive to
any products or services distributed, sold or otherwise traded in by the Company
or any of its subsidiaries during the Term of the Executive's employment with
the Company, or which are competitive to any products or services being actively
developed, with the bona fide intent to market same, by the Company or any of
its subsidiaries during the Term of the Executive's employment with the Company;


(ii)In addition, the Executive agrees that for a period of two years after the
end of the Term of this Agreement (unless the Company breaches this Agreement by
failing to pay to the Executive all sums due him under the terms hereof, in
which event the following provisions of this Section 15(a) shall be
inapplicable), the Executive shall observe the covenants set forth in this
Section 15 and shall not own, either directly or indirectly or through or in
conjunction with one or more members of his or his spouse's family or through
any trust or other contractual arrangement, a greater than five percent (5%)
interest in, or otherwise control either directly or indirectly, any
partnership, corporation, or other entity which distributes, sells, or otherwise
trades in products which are competitive to any products or services being
developed, distributed, sold, or otherwise traded in by the Company or any of
its subsidiaries, during the Term of this Agreement, or being actively developed
by the Company or any of its subsidiaries during the Term of this Agreement with
the Company with a bona fide intent to market same. The Executive further
agrees, for such two-year period following termination, to refrain from directly
or indirectly soliciting the Company's vendors, customers or employees, except
that the Executive may solicit the Company’s vendors or customers in connection
with a business that does not compete with the Company or any of its
subsidiaries.


(b)The Executive hereby agrees that damages and any other remedy available at
law would be inadequate to redress or remedy any loss or damage suffered by the
Company upon any breach of the terms of this Section 15 by the Executive, and
the Executive therefore agrees that the Company, in addition to recovering on
any claim for damages or obtaining any other remedy available at law, also may
enforce the terms of this section 15 by injunction or specific performance, and
may obtain any other appropriate remedy available in equity.


16.Assignment of Patents. The Executive shall disclose fully to the Company any
and all discoveries and any and all ideas, concepts or inventions relating to
the Company's business (as described in the Company's most recent Annual Report
on Form 10-K filed with the Securities and Exchange Commission) which he shall
conceive or make during his period of employment, or during the period of six
months after his employment shall terminate, which are in whole or in part the
result of his work with the Company. Such disclosure is to be made promptly
after each such discovery or conception, and each such discovery, idea, concept
or invention will become and remain the property of the Company, whether or not
patent applications are filed thereon. Upon request and at the expense of the
Company, the Executive shall make application through the patent attorneys and
solicitors of the Company for letters patent of the United States and any and
all other countries at the discretion of the Company on such discoveries, ideas
and inventions, and to assign all such applications to the Company, or at its
order, without additional payment by the Company during his period of employment
and for reasonable compensation for time actually spent by the Executive at such
work at the request of the Company after the termination of his employment. The
Executive shall give the Company, and its attorneys and solicitors, all
reasonable assistance in preparing and




--------------------------------------------------------------------------------




prosecuting such applications and, on request of the Company, shall execute all
papers and do all things that may be reasonably necessary to protect the right
of the Company and vest in it or its assigns the discoveries, ideas or
inventions, applications and letters patent herein contemplated. Such
cooperation shall also include all actions reasonably necessary to aid the
Company in the defense of its rights in the event of litigation.


17.Trade Secrets.


(a)In the course of the Term of this Agreement, it is anticipated that the
Executive shall have access to secret or confidential technical and commercial
information, records, data, specifications, systems, methods, plans, policies,
inventions, material and other knowledge (“Confidential Material”) owned by the
Company and its subsidiaries. The Executive recognizes and acknowledges that
included within the Confidential Material are the Company's confidential
commercial information, technology, methods of manufacture, designs, and any
computer programs, source codes, object codes, executable codes and related
materials, all as they may exist from time to time, and that they are valuable
special and unique aspects of the Company's business. All such Confidential
Material shall be and remain the property of the Company. Except as required by
his duties to the Company, the Executive shall not, directly or indirectly,
either during the Term of his employment or at any time thereafter, disclose or
disseminate to anyone or make use of, for any purpose whatsoever, any
Confidential Material. Upon termination of his employment, the Executive shall
promptly deliver to the Company all Confidential Material (including all copies
thereof, whether prepared by the Executive or others) which is in the possession
or under the control of the Executive. The Executive shall not be deemed to have
breached this Section 17 if the Executive shall be specifically compelled by
lawful order of any judicial, legislative, or administrative authority or body
to disclose any Confidential Material or else face civil or criminal penalty or
sanction.


(b)The Executive hereby agrees that damages and any other remedy available at
law would be inadequate to redress or remedy any loss or damage suffered by the
Company upon any breach of the terms of this Section 17 by the Executive, and
the Executive therefore agrees that the Company, in addition to recovering on
any claim for damages or obtaining any other remedy available at law, also may
enforce the terms of this Section 17 by injunction or specific performance, and
may obtain any other appropriate remedy available in equity.


18.Provisions After Change of Control.


(a)In the event employment with the Company is terminated (other than as a
consequence of death or Disability) either (x) by the Company for any reason
other than for Cause during a Pending Change of Control (as hereinafter defined)
or within one year following the occurrence of a Change of Control, or (y) by
Executive for Good Reason within one year following the occurrence of a Change
of Control, then Executive shall be entitled to receive from the Company, in
lieu of the severance payment otherwise payable pursuant to Section 9(a), the
following:


(i)a cash lump sum equal to two (2) years of Executive's base salary in effect
on the Termination Date;


(ii)the Maximum Incentive Compensation; and (iii) full vesting of all
outstanding stock options and restricted stock held by the Executive. The
Company shall make the termination payments required hereunder within thirty
(30) days of the Termination Date; provided, however, if such thirty (30) day
period begins in one calendar year and ends in another calendar year, Executive
will not have the right to designate the calendar year of payment.






--------------------------------------------------------------------------------




(b)For purposes of this Agreement, the term “Change of Control” shall mean:


(i)The acquisition, other than from the Company, by any individual, entity or
group (within the meaning of Rule 13d-3 promulgated under the Exchange Act or
any successor provision) (any of the foregoing described in this Section
18(b)(i) (hereafter, a “Person”) of 20% or more of either (a) the then
outstanding shares of capital stock of the Company (the “Outstanding Capital
Stock”) or (b) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Voting Securities”), provided, however, that any acquisition by
(x) the Company or any of its subsidiaries, or any employee benefit plan (or
related trust) sponsored or maintained by the Company or any of its
subsidiaries, or (y) any Person that is eligible, pursuant to Rule 13d-1 (b)
under the Exchange Act, to file a statement on Schedule 13G with respect to its
beneficial ownership of Voting Securities, whether or not such Person shall have
filed a statement on Schedule 13G, unless such Person shall have filed a
statement on Schedule 13D with respect to beneficial ownership of 35% or more of
the Voting Securities or (z) any corporation with respect to which, following
such acquisition, more than 60% respectively, of the then-outstanding shares of
common stock of such corporation and the combined voting power of the
then-outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Capital Stock and Voting
Securities immediately prior to such acquisition in substantially the same
proportion as their ownership, immediately prior to such acquisition, of the
Outstanding Capital Stock and Voting Securities, as the case may be, shall not
constitute a Change of Control; or


(ii)Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a director subsequent to the date
hereof whose election or nomination for election by the Company's shareholders
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individuals were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the Directors of the Company (as
such terms are used in Rule 14a-ll of Regulation 14A, or any successor section,
promulgated under the Exchange Act); or


(iii)Approval by the shareholders of the Company of a reorganization, merger or
consolidation (a “Business Combination”), in each case, with respect to which
all or substantially all holders of the Outstanding Capital Stock and Voting
Securities immediately prior to such Business Combination do not, following such
Business Combination, beneficially own, directly or indirectly, more than 60%
of, respectively, the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from the Business Combination;


(iv)(a) a complete liquidation or dissolution of the Company or (b) a sale or
other disposition of all or substantially all of the assets of the Company other
than to a corporation with respect to which, following such sale or disposition,
more than 60% of respectively, the then-outstanding shares of common stock and
the combined voting power of the then-outstanding voting securities entitled to
vote generally in the election of directors is then owned beneficially, directly
or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Capital Stock and
Voting Securities immediately prior to such sale




--------------------------------------------------------------------------------




or disposition in substantially the same proportion as their ownership of the
Outstanding Capital Stock and Voting Securities, as the case may be, immediately
prior to such sale or disposition; or


(v)The first purchase under a tender offer or exchange offer for 20% or more of
the outstanding shares of stock (or securities convertible into stock) of the
Company, other than an offer by the Company or any of its subsidiaries or any
employee benefit plan sponsored by the Company or any of its subsidiaries.


(c)(For purposes of this Agreement, the term “Pending Change of Control” shall
mean the occurrence of one of the following events as the result of which a
Change in Control pursuant thereto is reasonably expected within ninety (90)
days after the date of determination as to whether there is a Pending Change in
Control: (i) the Company executes a letter of intent, term sheet or similar
instrument with respect to a transaction or series of transactions, the
consummation of which would result in a Change of Control; (ii) the Board
approves a transaction or series of transactions, the consummation of which
would result in a Change of Control; (iii) a Person makes public announcement of
a tender offer for the common stock of the Company, the consummation of which
would result in a Change of Control; or (iv) a Person makes a public
announcement of, or makes a public filing with respect to, the intention of that
Person to seek to change the membership of the Board of Directors of the Company
in a manner that would result in a Change of Control. A Pending Change of
Control shall cease to exist upon a Change of Control.


19.Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and if sent by registered or certified mail,
return receipt requested to his residence in the case of the Executive, or to
its principal office in the case of the Company, or to such other addresses as
they may respectively designate in writing.


20.Entire Agreement; Waiver. This Agreement contains the entire understanding of
the parties and may not be changed orally but only by an agreement in writing,
signed by the party against whom enforcement of any waiver, change, modification
or discharge is sought. Waiver of or failure to exercise any rights provided by
this Agreement in any respect shall not be deemed a waiver of any further or
future rights.


21.Binding Effect; Assignment. The rights and obligations of this Agreement
shall bind and inure to the benefit of any successor of the Company by
reorganization, merger or consolidation, or any assignee of all or substantially
all of the Company's business or properties. The Executive's rights hereunder
are personal to and shall not be transferable or assignable by the Executive.


22.Headings. The headings contained in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this Agreement.


23.Governing Law; Arbitration. This Agreement shall be construed in accordance
with and governed for all purposes by the laws and public policy of the State of
Arizona applicable to contracts executed and to be wholly performed within such
state. Any dispute or controversy arising out of or relating to this Agreement
shall be settled by arbitration in accordance with the rules of the American
Arbitration Association and judgment upon the award may be entered in any court
having jurisdiction thereover. The arbitration shall be held in Maricopa County
or in such other place as the parties hereto may agree.


24.Further Assurances. Each of the parties agrees to execute, acknowledge,
deliver and perform, and cause to be executed, acknowledged, delivered and
performed, at any time and from time to time, all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and/or assurances as may
be necessary or proper to carry out the provisions or intent of this Agreement.




--------------------------------------------------------------------------------






25.Severability. The parties agree that if any one or more of the terms,
provisions, covenants or restrictions of this Agreement shall be determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.


26.Counterparts. This Agreement may be executed in several counterparts,
including by facsimile or electronically, including by .PDF format, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.


[Remainder of page intentionally left blank; signature page follows immediately
hereafter.]








--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Amtech Systems, Inc. has caused this Agreement to be signed
by a duly authorized officer, and the Executive has hereunto set his hand, in
each case as of the day and year first above written.




AMTECH SYSTEMS, INC.




By: /s/ Fokko Pentinga             
Its: Chief Executive Officer       
BRADLEY C. ANDERSON




By: /s/ Bradley C. Anderson  





